Exhibit 10.1

 

FIRST AMENDMENT

TO THE

PRUDENTIAL SUPPLEMENTAL RETIREMENT PLAN

(As amended and restated effective as of January 1, 2009)

 

(Amending to reflect QSERP Benefits payable to eligible participants under

The Prudential Merged Retirement Plan, as amended effective June 30, 2012)

 

Purpose and Background

 

A. The Prudential Supplemental Retirement Plan (“Supplemental Plan”) was amended
and restated effective as of January 1, 2009, to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Internal Revenue
Code”).

 

B. Pursuant to Resolutions adopted at a meeting on October 11, 2011, by the
Compensation Committee (“Compensation Committee”) of the Board of Directors of
The Prudential Insurance Company of America (“Prudential”), the Senior Vice
President of Corporate Human Resources of Prudential (the “SVP”) has been
directed and authorized to prepare and execute an amendment to The Prudential
Merged Retirement Plan (“Merged Retirement Plan”) providing an additional
benefit to eligible participants who also participate in the Supplemental Plan
to the extent, and in an amount that is, in the opinion of the SVP, no more than
the maximum amount that is allowable under the Internal Revenue Code governing
qualified plans, is administratively practicable and, when aggregated with
previously accrued benefits, would not result in a total accrued benefit being
provided to an eligible participant in excess of the accrued benefits that would
be provided under the Merged Retirement Plan and the Supplemental Plan as they
existed prior to amendment.

 

C. The SVP, on behalf of Prudential, has executed an amendment effective
June 30, 2012, to the Merged Retirement Plan providing for an additional benefit
to certain eligible participants in the Prudential Traditional Retirement Plan
and the Prudential Cash Balance Plan.

 

D. Pursuant to the Resolutions adopted by the Compensation Committee, the SVP is
also authorized and directed to prepare and execute an amendment to the
Supplemental Plan reflecting the changes made to the Merged Retirement Plan that
affect the Supplemental Plan.

 

E. The SVP, on behalf of Prudential, desires to amend the Supplemental Plan
effective June 30, 2012, in accordance with the authorization provided by the
Compensation Committee.



--------------------------------------------------------------------------------

Resolution

 

Effective June 30, 2012, the Supplemental Plan is hereby amended as follows:

 

1. Article I of the Supplemental Plan is amended by adding the following new
defined term to the end thereof:

 

  “QSERP Benefits” means:

 

  (a) with respect to a Participant covered under the Prudential Traditional
Retirement Plan, the benefits payable under such plan that are referenced in
Section 2.02(e)(3) hereof; and

 

  (b) with respect to a Participant covered under the Prudential Cash Balance
Plan, the benefits payable under such plan that are referenced in
Section 2.02(e)(4) hereof.

 

2. Section 2.02(e) of the Supplemental Plan is restated in its entirety to read
as follows:

 

  (e) Hypothetical Total Benefit. Such Participant’s hypothetical retirement
benefits that would be payable under the Retirement Plan: (1) without regard to
the limit on compensation imposed by Code section 401(a)(17) (as reflected in
the applicable provisions of the Retirement Plan); (2) without regard to the
limits on benefits imposed by Code section 415(b) (as reflected in the
applicable provisions of the Retirement Plan); (3) without regard to the “QSERP
Accrued Amount” under subsection 806(a)(ii) or (iii) of the Prudential
Traditional Retirement Plan, the “QSERP Pension Formula Amount” under subsection
806(b)(ii) or (iii) of the Prudential Traditional Retirement Plan, and the
“QSERP Enhanced Pension Benefit” under Section 2804(b) or (c) of the Prudential
Traditional Retirement Plan (or any other amount determined with reference to
them); (4) without regard to the “QSERP Credit Account” as defined in
Section 3.1(e) of the Prudential Cash Balance Plan, the “QSERP Accrued Amount”,
the “QSERP Enhanced Pension Benefit”, and the “QSERP Pension Formula Amount” in
Section 1.47 of the Prudential Cash Balance Plan (or any other amount determined
with reference to them); (5) by including as pensionable Earnings the amount of
the deferred compensation under the Deferred Compensation Plan and the
Prudential Supplemental Employee Savings Plan that would, but for the deferral
of payment, constitute pensionable Earnings under the Retirement Plan (including
such compensation that would have constituted Earnings had it not exceeded the
limit on compensation imposed by Code section 401(a)(17) and determined without
regard to the limits on benefits imposed by Code section 415(b)); and

 

3. Article II of the Supplemental Plan is amended by adding the following new
Section 2.03, entitled “QSERP Benefits” to the end thereof:

 

2.03 QSERP Benefits.

 

  (a) In accordance with Section 2.02 above, the amount of the Supplemental
Benefits payable to a Participant under the Plan at the Determination Date shall
be calculated to reflect the QSERP Benefits, if any, payable to such Participant
as participant in the Retirement Plan; provided, however, that, pursuant to
Section 1.409A-3(j)(5) of the Treasury Regulations:

 

  (i) Any reduction in the Supplemental Benefits payable to a Participant in the
Plan shall not otherwise affect the time or form of payment of any Benefits
payable to such Participant hereunder; and

 

  (ii) Any reduction in the Supplemental Benefits payable under the Plan shall
not exceed the amount by which the amounts payable under the Retirement Plan are
otherwise increased with respect to such Participant.

 

  (b) Notwithstanding any contrary provision contained in the Plan, if, in order
to comply with the limitations in Section 415 of the Code, all or a portion of
the QSERP Benefits otherwise payable to a Participant under the Retirement Plan
are instead required to be paid to the Participant under the Plan, such Benefits
shall be paid to the Participant in accordance with the time and form of payment
provisions specified in the Plan.

 

2



--------------------------------------------------------------------------------

4. All capitalized terms not defined herein shall have the meanings ascribed to
them in the Supplemental Plan.

 

5. Except where otherwise expressly amended herein, the Supplemental Plan is
ratified and confirmed and shall continue in full force and effect.

 

Date: June 27, 2012   

THE PRUDENTIAL INSURANCE

COMPANY OF AMERICA

   /s/    SHARON C. TAYLOR            Sharon C. Taylor    Senior Vice President
of    Corporate Human Resources

 

3